Citation Nr: 1215211	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  07-35 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable disability evaluation for the Veteran's bilateral sensorineural hearing loss disability for the period prior to June 1, 2009.  

2.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's bilateral sensorineural hearing loss disability for the period on and after June 1, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran had active military service from October 1960 to October 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for a compensable disability rating for bilateral hearing loss prior to June 1, 2009, and in excess of 20 thereafter was previously remanded by the Board in June 2011 for further development.  As will be further discussed below, the Board finds that the agency of original jurisdiction (AOJ) did not substantially comply with the remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Consequently, the Board regrettably must again remand this case.

The June 2011 remand order instructed in pertinent part:

Request a copy of the VA audiogram completed on June 30, 2004, at the Mobile Outpatient Clinic and associate the results with the claims folder.  

A review of the records reveals that additional VA medical records were made part of the record.  The audiological evaluation dated June 30, 2004, was also included but the audiogram was not made part of the record.  This evidence is relevant to the issue on appeal and therefore remand is warranted.  Since the claims file is being returned it should also be updated to include recent VA treatment records dating from April 19, 2011.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

It is also noted that the Veteran's accredited representative presented written argument in April 2012 indicating that there appeared to be two audiological examinations dated December 9, 2011, and that the Board should seek clarification.  After reviewing the documents in question, the Board notes that the Appeals Management Center was again reviewing the results of the January 2006 and June 2009 VA examinations.

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Obtain relevant VA medical records pertaining to the Veteran dating from April 19, 2011.  

In addition, a copy of the audiogram (showing puretone audiometry test results) derived during the June 30, 2004, Audiological Consultation should be incorporated with the Veteran's claims folder.  The AMC should check and see if the audiogram results were scanned into CAPRI.  If they were not, the AMC must contact the Mobile VA Outpatient Clinic to request a copy of the audiogram conducted on June 30, 2004.  All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the record it is concluded that it is reasonably certain the record does not exist or further efforts to obtain it would be futile, the AMC must notify the Veteran and (a) identify the specific record(s) the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain the record(s); (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  After ensuring the above development is complete, and after returning any report that is inadequate for corrective action, the RO is to readjudicate the issues on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


